DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Trainor on 07/14/2022.

The application has been amended as follows:
	Claim 1 is amended to incorporate the limitations of claim 2, such that the amended claim reads as follows:
	Claim 1. A surgical instrument, comprising: 
	a body having proximal and distal portions;
	an end effector coupled to the distal portion of the body, the end effector including:
			a cartridge assembly including a staple cartridge having a plurality of 	staples; and			
		an anvil assembly including an anvil plate, the anvil assembly pivotably coupled to the cartridge assembly such that the end effector is movable between open and approximated conditions; and
	a drive assembly movable in relation to the end effector between retracted and advanced positions, the drive assembly including an actuator member having a first flange engaged with the anvil assembly, a second flange engaged with the cartridge assembly, and a vertical connector connecting the first flange to the second flange, the first flange supporting a at least three first rollers on each side of the vertical connector and the second flange supporting at least three second rollers on each side of the vertical connector, the at least three first rollers engaging the anvil assembly and the at least three second rollers engaging the cartridge assembly, the at least three first and second rollers being rotatable in response to movement of the drive assembly between  the retracted and advanced positions.

Claim 2 is canceled.	

Claim 4 is amended to incorporate the limitations of claim 2, such that the amended claim reads as follows:
Claim 4. The surgical instrument of claim 3, wherein the openings of each of the roller mounts are threaded, and wherein each of the at least three first and second rollers is retained within one of the openings by a threaded member.  

	Claim 5 is amended to incorporate the limitations of claim 2, such that the amended claim reads as follows:
	Claim 5. (Currently amended) The surgical instrument of claim 4, wherein each of the at least three first and second rollers is coupled to a respective one of the threaded members.

	Claim 9 is amended to incorporate the limitations of claim 2, such that the amended claim reads as follows:
	Claim 9. The surgical instrument of claim 1, wherein each of the first and second flanges defines arcuate recesses, and each of the at least three first and second rollers is received within one of the arcuate recesses. 


	Claim 11 is amended to incorporate the limitations of claim 2, such that the amended claim reads as follows:
	Claim 11. The surgical instrument of claim 10, wherein each of the at least three first and second rollers includes a ball that is rotatably positioned within one of the openings.

	Claim 13 is amended to incorporate the limitations of claim 14, such that the amended claim reads as follows:
	Claim 13. An end effector comprising:
	a cartridge assembly including a staple cartridge having a plurality of staples; 		
	an anvil assembly including an anvil plate, the anvil assembly pivotably coupled to the cartridge assembly such that the end effector is movable between open and approximated conditions; and
	a drive assembly movable in relation to the cartridge and anvil assemblies between retracted and advanced positions, the drive assembly including an actuator member having a first flange engaged with the anvil assembly, a second flange engaged with the cartridge assembly, and a vertical connector connecting the first flange to the second flange, at least one of the first or second flanges supporting at least three rollers on each side of the vertical connector, the at least three rollers engaging one of the cartridge and anvil assemblies and being rotatable in response to movement of the drive assembly between its retracted and advanced positions.

	Claim 14 is canceled. 

	Claim 15 is amended to incorporate the limitations of claim 14, such that the amended claim reads as follows:
	Claim 15. The end effector of claim 13, wherein the at least one of the first or second flanges includes a roller mount positioned on each side of the vertical connector, each of the roller mounts defining openings, each of the openings receiving one of the at least three 

	Claim 16 is amended to incorporate the limitations of claim 14, such that the amended claim reads as follows:
	Claim 16. The end effector of claim 15, wherein the openings of each of the roller mounts are threaded and each of the at least three rollers is retained within one of the openings by a threaded member.  

	Claim 19 is amended to incorporate the limitations of claim 14, such that the amended claim reads as follows:
	Claim 19. The end effector of claim 13, wherein at least three rollers is in the form of a ball.

	Claim 20 is amended to incorporate the limitations of claim 14, such that the amended claim reads as follows:
	Claim 20. The end effector of claim 13, wherein the at least one of the first or second flanges defines arcuate recesses, and each of the at least three rollers is received within one of the arcuate recesses.

Allowable Subject Matter
Claims 1, 3-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 8, and 13, the prior art fails to disclose or make obvious the claimed combination including the following features:
Hess (US 2013/0172929 A1) teaches a stapler (see Fig 1) with a drive assembly (See Fig 3) with a first and second flange (see top and bottom of flange, #50 in Fig 3) with a plurality of cams (see Fig 3, #54/#72) to actuate the jaw assembly to initiate a closing action. However, Hess does not specifically teach the first flange supporting at least three first rollers on each side of the vertical connector and the second flange supporting at least three second rollers on each side of the vertical connector.
Viola (US 5,954,259) teaches a stapler (see Figs 1-5) with a drive assembly (see Fig 5, #100) with a flange (Fig 5, #102), wherein the drive assembly uses a cam roller (Fig 5, #104). However, Viola does not specifically the first flange supporting at least three first rollers on each side of the vertical connector and the second flange supporting at least three second rollers on each side of the vertical connector.
Zemlok (US 2015/0122870 A1) teaches a stapler (Fig 1) with a drive assembly (Fig 8, #213) with a flange (see Fig 8) containing multiple cam elements (Fig 8, #40a). However, Zemlok does not specifically teach the first flange supporting at least three first rollers on each side of the vertical connector and the second flange supporting a plurality of second rollers on each side of the vertical connector.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 3-7, 9-12, and 15-20, they are allowed as depending from claims 1, 8, and 13, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731             
/ANDREW M TECCO/Primary Examiner, Art Unit 3731